Citation Nr: 1201770	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  05-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for service-connected fusion of right fifth finger.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1984 to September 2004.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, granted service connection for fusion of right fifth finger and assigned an initial disability rating of 10 percent.  The case is currently under the jurisdiction of the RO in Montgomery, Alabama.  The Veteran filed a Notice of Disagreement with respect to her right finger fusion, a compensable rating for a bilateral knee disability, and service connection for bicep spasm.  In a May 2005 rating decision, the RO granted a 10 percent rating for each knee disability.  The Veteran perfected an appeal only for the right fifth finger disability.  This is the only issue currently before the Board.  

The claim was previously before the Board in January 2009 and January 2010, and was remanded each time for further development.  The Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the rating period, the Veteran's right fifth finger disability has been manifested by symptomatology analogous to amputation proximal to the proximal interphalangeal joint, without metacarpal resection.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected fusion of the right fifth finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.59, 4.68, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of her claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that her claim was awarded with an effective date of October 1, 2004, the day after her separation from service, and a 10 percent rating was assigned.  She was provided notice how to appeal that decision, and she did so.  She was provided a statement of the case that advised her of the applicable law and criteria required for a higher rating and she demonstrated her actual knowledge of what was required to substantiate a higher rating in his argument included on her Substantive Appeal.  Although she was not provided pre-adjudicatory notice that she would be assigned an effective date in accordance with the facts found as required by Dingess, she was assigned the earliest effective date permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Further, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Factual Background

The Veteran is seeking an increased disability rating for fusion of the right fifth finger, which results from multiple surgeries in service for treatment of a torn tendon and ligament.  Service connection was granted effective October 1, 2004, and an initial 10 percent rating was assigned and has been continuously in effect since then.  The Veteran contends that her finger disability warrants a higher rating.  Specifically, she argues that it should be rated as an amputation because "a large percentage of the bone was removed" during surgical treatment.  She asserts that the finger appears deformed, has lost all function, and is marked by constant pain and swelling.  

Service treatment records reflect that the Veteran reported in March 2004 a history of injury and multiple surgeries to her right small finger, resulting in deformity and pain.  An x-ray of March 2004 revealed fusion of the PIP joint of the right small finger but was otherwise unremarkable.  The Veteran was afforded a VA examination in July 2004, prior to her separation from service, to evaluate the severity of her right small finger disability.  On examination, there was decreased strength of the distal phalanx of the right fifth digit due to the fusion of the PIP joint.  

The claims file contains a private treatment note dated in June 2005, which reflects that the Veteran reported continuing pain in her right fifth finger at the PIP joint.  On examination, there was a healed incision over the dorsum of the right small finger, which was held in a flexed posture.  Although the finger appeared very stable, the PIP joint was tender to the touch and there was swelling in the proximal aspect of the finger.  There was no active flexion in the distal interphalangeal joint, and sensation appeared to be slightly decreased.  X-rays revealed a 35 degree flexion deformity of the small finger PIP with good healing at the fusion site.  

Pursuant to the Board's January 2009 remand instructions, the Veteran was afforded a VA examination in June 2009 to determine the extent of bone loss in her right fifth finger.  The examiner noted swelling and angulation of the metacarpal (MCP) joint of the right fifth finger with deformity and loss of dexterity.  The Veteran reported weekly flare-ups of her joint symptoms.  On examination, there was limitation of motion in the finger with objective evidence of pain, and there was additional pain and loss of motion with repetition.  The examiner identified ankylosis of the MCP joint of the right small finger, which was angled at 15 degrees.  X-rays revealed fusion of the proximal and middle phalanges of the right little finger with bowing deformity and sclerosis, as well as minimal joint space narrowing and marginal osteophytes in several IP joints of both hands consistent with minimal degenerative arthrosis.  The examiner stated that the Veteran's right small finger deformity did not interfere with the motion of the other digits of her right hand and did not have any significant effects on her occupational or daily activities.  The examiner noted that the Veteran was employed in "computers" and had not lost any time from work within the past 12 months.  The examiner further commented that the Veteran's little finger disability as no significant effects on her usual occupation.  Pursuant to the Board's January 2010 remand, the examiner reviewed the record and opined that the Veteran's right fifth finger disability is equivalent to an amputation at the level of the proximal phalange, distal to the MCP and proximal to the PIP joint.  

Rating Criteria and Analysis

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 

In this case, the evidence indicates that the Veteran's right small finger disability is primarily characterized by pain, severe limitation of motion, and ankylosis, also described as a flexion deformity of between 15 and 35 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5230, any limitation of motion of the ring or little finger warrants a noncompensable evaluation.  Likewise, 38 C.F.R. § 4.71a, Diagnostic Code 5227, provides a noncompensable evaluation for ankylosis of any finger other than the thumb, index finger, or middle finger.  Thus, no compensable schedular evaluation is available for the Veteran's small finger fusion under Diagnostic Codes 5227 or 5230.  

However, the regulations also direct the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.  Accordingly, the Veteran's right finger disability is evaluated under the criteria of Diagnostic Code 5156, amputation of the little finger.  Under this rating code, a 20 percent evaluation is warranted for amputation of the little finger with metacarpal resection, where more than one half of the bone is lost.  Amputation at or proximal to the PIP joint, without metacarpal resection, is rated as 10 percent disabling.  38 C.F.R. §4.71, Diagnostic Code 5156.  

Applying the rating criteria to the evidence above, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's right small finger disability.  Although the record establishes that there has been bone loss in the phalanges of the Veteran's right small finger as a result of her in-service surgeries, there has been no metacarpal resection.  The resulting deformity and functional loss is therefore contemplated by the 10 percent rating for amputation at the PIP joint.  In addition, the VA examiner determined that the small finger disability does not interfere with the motion of the other digits of the right hand and does not cause any significant impairment of the overall function of the hand.  Therefore, there is no basis for a higher rating.  See DeLuca, 8 Vet. App. at 205.  

The Board acknowledges the Veteran's complaints of constant pain in her right small finger and has considered her assertions that her disability is worse than currently evaluated.  The Veteran is competent to report symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's right little finger disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is rated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The most recent VA examination indicated that there is objective evidence of pain with motion, as well as additional loss of motion in the finger with repetition.  Painful motion is an important factor of disability, and the intent of the rating schedule is to recognize painful joints due to healed injury as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, however, the Veteran is already receiving the maximum compensable rating for the affected digit.  A disability rating in excess of 10 percent would violate the amputation rule and is not permitted.  38 C.F.R. § 4.68.  Accordingly, a disability rating in excess of 10 percent for service connected right small finger fusion is denied.  

Extraschedular Rating

Nothing in the record reflects or suggests factors warranting extraschedular consideration, such as marked interference with employability or frequent hospitalizations due to the Veteran's finger disability.  38 C.F.R. § 3.321.  As noted in the June 2009 VA examination, the Veteran had not lost any time from work within the past 12 months and her service-connected right finger disability had no significant effects on her occupational functioning.  Consequently, consideration of referral for extraschedular consideration is not suggested by the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  



ORDER

A disability rating in excess of 10 percent for service-connected fusion of the right fifth finger is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


